                                         Case 4:16-cv-02001-JSW Document 154 Filed 06/24/21 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NARCISO FUENTES,                                   Case No. 16-cv-02001-JSW
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION FOR
                                                 v.                                         CLASS CERTIFICATION
                                   9
                                         DISH NETWORK L.L.C.,                               Re: Dkt. No. 129
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Now before the Court for consideration is the motion for class certification filed by

                                  14   Plaintiff Narciso Fuentes (“Fuentes”). The Court has considered the parties’ papers, relevant legal

                                  15   authority, including the parties’ supplemental briefs regarding DiCarlo v. Money Lion, 988 F.3d

                                  16   1148 (9th Cir. 2021), and the record in this case. The Court HEREBY DENIES Fuentes’ motion.

                                  17                                           BACKGROUND

                                  18   A.     Factual Background.
                                  19          In August 2015, Fuentes, who alleges he only speaks Spanish, received promotional

                                  20   materials in the mail from DISH. The promotional materials were in Spanish, contained a

                                  21   telephone number, and referred to an opportunity to obtain DISH satellite television service for

                                  22   $31.99 for the first six months and $39.99 for the following six months. (Second Amended

                                  23   Complaint (“SAC”) ¶ 14; see also Dkt. No. 129-1, Declaration of Elliot Conn (“Conn Decl.”), ¶ 5,

                                  24   Ex. D, Deposition of Mark Vervaet (“Vervaet Depo.”) at 18:8-17; Dkt. No. 137-1 Declaration of

                                  25   Clifford Yin (“Yin Decl.”), ¶ 2; Dkt. No. 137-2, Yin Decl., Ex. A, Deposition of Narciso Fuentes

                                  26   (“Fuentes Depo.”) at 73:5-25, & Fuentes Depo. Ex. 41.) Fuentes called the number and spoke

                                  27   with a DISH employee, Paulina Nunez, who spoke Spanish and who “explained the terms of his

                                  28
                                                                                        1
                                         Case 4:16-cv-02001-JSW Document 154 Filed 06/24/21 Page 2 of 10




                                   1   rental of the satellite television receivers and monthly television service.” (SAC ¶¶ 15-16; Fuentes

                                   2   Depo. at 52:23-53:2, Fuentes Depo. Exs. 33-34 (Transcriptions of phone call).) Fuentes did

                                   3   subscribe to DISH, but he terminated his subscription in August 2017 and has not subscribed since

                                   4   that time. (Fuentes Depo. at 45:11-19, 237:1-9.)

                                   5          DISH maintains a toll-free line for prospective customers who speak Spanish, and the

                                   6   agents who receive these calls provide “disclosures” to customers, which have not changed in any

                                   7   significant way since 2012. (Vervaet Depo. at 49:16-18, 75:11-18.) If a prospective customer

                                   8   decides to subscribe, the sales agent will read the terms of service, or disclosures, and will inform

                                   9   the customer that they will be required to sign a contract when the service is installed. The

                                  10   prospective customer cannot modify or propose new terms, and the contract cannot be signed until

                                  11   the service is installed, in the event there are problems with installation. (Id. at 65:2-66:24, 68:6-

                                  12   16; Conn Decl., ¶ 4, Ex. C, Deposition of Megan Casados (“Casados Depo.”) at 66:8-25.)
Northern District of California
 United States District Court




                                  13          If DISH’s service can be installed, a new customer signs a customer plan agreement. That

                                  14   agreement must be signed before a technician leaves the home and cannot be signed elsewhere.

                                  15   (Casados Depo. at 73:8-74:6; Vervaet Depo. at 33:2-15.) DISH technicians carry mobile devices

                                  16   and use those devices as the default method to present the plan agreement to a customer and to

                                  17   obtain their signature on the agreement. Paper copies of the agreements are available if a

                                  18   customer asks for one, but Spanish versions of the agreements are not on the mobility devices.

                                  19   (Casados Depo. 57:10-59:2, 62:1-10 79:18-24, 109:19-110:1.) Fuentes contends that he signed his

                                  20   agreement on a mobility device, that he could not read it, and that he was not provided with a

                                  21   Spanish version of the agreement before he signed it.

                                  22   B.     Fuentes’ Claims.
                                  23          Fuentes brings four claims against DISH. First, he argues DISH violated California’s

                                  24   Home Solicitation Sales Act (“HSSA”), which requires that a contract falling within its scope

                                  25   must include certain language about a buyer’s right to cancel and must be written in the same

                                  26   language as an oral sales presentation. See Cal. Civ. Code §§ 1689.6(a)(1), 1689.7(a)(1)(c).

                                  27          Second he claims DISH violated California Civil Code section 1632 (“Section 1632”),

                                  28   which requires that
                                                                                          2
                                           Case 4:16-cv-02001-JSW Document 154 Filed 06/24/21 Page 3 of 10




                                   1                  [a]ny person engaged in a trade or business who negotiates primarily
                                                      in Spanish, …, orally or in writing, in the course of entering into
                                   2                  [specified contracts], shall deliver to the other party to the contract
                                                      or agreement and prior to the execution thereof, a translation of the
                                   3                  contract or agreement in the language in which the contract or
                                                      agreement was negotiated, that includes a translation of every term
                                   4                  and condition in that contract or agreement.
                                   5   Cal. Civ. Code § 1632(b). As relief for those two claims, Fuentes seeks a declaration that DISH

                                   6   violated the statutes and seeks recission under Section 1632. See Cal. Civ. Code § 1632(k).

                                   7           Third, Fuentes alleges DISH violated California’s Consumer Legal Remedies Act

                                   8   (“CLRA”), Civil Code sections 1750, et seq.. He alleges DISH violated Section 1770(a)(14)

                                   9   because it represented to Spanish speaking consumers that its contracts were final and binding,

                                  10   “when in fact they were entitled to a contract in Spanish and had the right to cancel.” (SAC ¶

                                  11   64(a).) He also alleges DISH inserted an unconscionable provision into its contracts, in violation

                                  12   of Section 1770(a)(19), by negotiating its contracts in Spanish and providing only an English
Northern District of California
 United States District Court




                                  13   version of the contract at execution. (Id. ¶ 64(b).) Finally, Fuentes alleges DISH violated each

                                  14   prong of California’s Unfair Competition Law, Business and Professions Code sections 17200, et

                                  15   seq..

                                  16                  Fuentes asks the Court to certify the following class and subclass:

                                  17                  All California consumers who, at any time 4 years preceding the
                                                      filing of this action through the present1:
                                  18
                                                      (a) subscribed to purchase direct-broadcast satellite television from
                                  19                  DISH NETWORK after receiving a sales presentation in Spanish on
                                                      DISH NETWORK’s toll-free Spanish-only telephone line, and
                                  20
                                                      (b) by the time of TV equipment and service installation, had signed
                                  21                  only an English language contract presented by DISH NETWORK
                                  22                  All California consumers who, at any time from 4 years preceding
                                                      the filing of this action through the present:
                                  23
                                                      (a) subscribed to purchase direct-broadcast satellite television from
                                  24                  DISH NETWORK, for a 24-month term after receiving a sales
                                                      presentation in Spanish on DISH NETWORK’s toll-free Spanish-
                                  25                  only line, and
                                  26
                                       1
                                  27           Fuentes originally filed the case state court on March 7, 2016. Therefore, the class period
                                       runs from March 7, 2012 through the present.
                                  28
                                                                                        3
                                           Case 4:16-cv-02001-JSW Document 154 Filed 06/24/21 Page 4 of 10




                                   1                  (b) by the time of execution of [the] direct-broadcast satellite
                                                      television agreement, were not provided with a translation of the
                                   2                  agreement in Spanish, that included a translation of every term and
                                                      condition in that agreement.2
                                   3

                                   4           The Court will address additional facts as necessary in its analysis.

                                   5                                                ANALYSIS

                                   6           Class certification is governed by Federal Rule of Civil Procedure 23 (“Rule 23”) and the

                                   7   factors set forth in Rules 23(a) and 23(b). As the party to seeking to certify a class, Fuentes must

                                   8   “affirmatively demonstrate” compliance with Rule 23. Wal-Mart Stores, Inc. v. Dukes, 564 U.S.

                                   9   338, 350 (2011). Therefore, he bears the burden to show that he meets each Rule 23(a) factor and

                                  10   that he meets at least one factor under Rule 23(b). Lozano v. AT&T Wireless Servs., Inc., 504 F.3d

                                  11   718, 724 (9th Cir. 2007).

                                  12           In order to determine if Fuentes has met his burden, the Court must conduct a “rigorous
Northern District of California
 United States District Court




                                  13   analysis” of the Rule 23 factors, which necessarily entails “some overlap with the merits” Fuentes’

                                  14   underlying claims. Wal-Mart Stores, 564 U.S. at 351. However, the Court may consider merits

                                  15   questions only to the extent such questions are relevant to determining whether Fuentes has met

                                  16   his burden to satisfy the Rule 23 prerequisites.3 Amgen Inc. v. Conn. Ret. Plans & Tr. Funds, 568

                                  17   U.S. 455, 466 (2013). The decision to grant or deny class certification is within the Court’s

                                  18   discretion. Bateman v. Am. Multi-Cinema, Inc., 623 F.3d 708, 712 (9th Cir. 2010).

                                  19
                                       2
                                  20           DISH notes that the proposed subclass is not alleged in the SAC. Courts may limit their
                                       consideration to the class definition proposed by the plaintiff in a complaint, especially where the
                                  21   plaintiff has not sought leave to amend or proposes a class broader than that alleged in a
                                       complaint. See, e.g., Richie v. Blue Shield of California, No. 13-cv-2693-EMC, 2014 WL
                                  22   6982943, at *13 (N.D. Cal. Dec. 9, 2014) (citing cases). DISH has not argued it has been
                                       prejudiced by the inclusion of the subclass. Therefore, the Court has not limited its analysis to the
                                  23   class definition set forth in the SAC.

                                  24            DISH also argues that the definition of the class and subclass are not based on objective
                                       criteria because there may be members of the class who asked for and were provided with
                                  25   translations of the relevant contracts. In light of the Court’s ruling, the Court does not reach this
                                       argument.
                                  26   3
                                              DISH argues that Fuentes cannot prevail on any of his claims for relief. (See Opp. Br. at
                                  27   18:7-20:26.) The Court has considered those arguments solely to determine if Fuentes can meet
                                       his burden under Rule 23.
                                  28
                                                                                          4
                                            Case 4:16-cv-02001-JSW Document 154 Filed 06/24/21 Page 5 of 10




                                   1   A.       The Impact of the Arbitration Ruling.
                                   2            In August 2015, DISH added an arbitration clause to its contracts. (Dkt. No. 137-10,

                                   3   Declaration of Shannon Picchione (“Picchione Decl.”), ¶ 10.) The Court found that Fuentes

                                   4   agreed to arbitrate and that the parties delegated issues of arbitrability to the arbitrator, and it

                                   5   granted DISH’s motion to compel arbitration. The arbitrator ruled that DISH’s arbitration clause

                                   6   violated McGill v. Citibank, 2 Cal. 5th 945 (2017). For that reason, and others, the arbitrator

                                   7   concluded it could not adjudicate the parties’ dispute unless they both consented, which they did

                                   8   not. (Yin Decl., ¶ 8, Ex. G, Arbitration Ruling.)

                                   9            The parties agreed that “[t]he arbitrator’s decision and award are final and binding, subject

                                  10   only to the limited court review permitted under the FAA[.]” (Picchione Decl., ¶ 10 (quoting

                                  11   Arbitration Clause § 12.E).) It is undisputed that the Arbitration Ruling is binding on Fuentes and

                                  12   on DISH. The issue is whether DISH would be precluded from arguing the Arbitration Clause is
Northern District of California
 United States District Court




                                  13   enforceable against absent class members. The Court applies California law to determine the

                                  14   preclusive effect of the Arbitration Ruling. See NTCH-WA, Inc. v. ZTE Corp., 921 F.3d 1175,

                                  15   1180-81 (9th Cir. 2019); Bates v. Union Oil Co. of Cal., 944 F.2d 647, 649 (9th Cir. 1991).

                                  16            Under California law, “[a] federal judgment has the same effect in [California courts] as it

                                  17   would have in a federal court.” Younger v. Jensen, 26 Cal. 3d 397, 411 (1980). If a federal court

                                  18   confirms an arbitration award, the resulting judgment qualifies as a federal judgment. See NTCH-

                                  19   WA, Inc., 921 F.3d at 1180. However, in a separate Order, the Court has denied Fuentes’ motion to

                                  20   confirm the Arbitration Ruling. Therefore, it remains unreviewed. In addition, the parties did not

                                  21   agree that a ruling would be binding on non-parties to the arbitration. For these reasons, the Court

                                  22   concludes it cannot give the Arbitration Ruling preclusive effect to absent class members. See,

                                  23   e.g., Vandenberg v. Superior Court, 21 Cal. 4th 815, 824 (1999) (holding that “a private

                                  24   arbitration award, even if judicially confirmed, may not have nonmutual collateral estoppel effect

                                  25   under California law unless there was an agreement to that effect in the particular case”).

                                  26   //

                                  27

                                  28
                                                                                           5
                                         Case 4:16-cv-02001-JSW Document 154 Filed 06/24/21 Page 6 of 10




                                   1   B.     The Rule 23(a) Factors.
                                   2          Under Rule 23(a), a court may certify a class only if (i) the class is so numerous that

                                   3   joinder of all members is impracticable, (ii) there are questions of law or fact common to the class,

                                   4   (iii) the claims or defenses of the representative parties are typical of the claims or defenses of the

                                   5   class, and (iv) the representative parties will fairly and adequately protect the interests of the class.

                                   6          1.      Numerosity.
                                   7          Rule 23(a)’s “numerosity” factor requires that a class be “so numerous that joinder of all

                                   8   members is impracticable.” Fed. R. Civ. P. 23(a)(1); see also Hanlon v. Chrysler Corp., 150 F.3d

                                   9   1011, 1019 (9th Cir. 1998), overruled on other grounds by Wal-Mart, 564 U.S. 338. Although

                                  10   “[t]here is no absolute minimum number of plaintiffs necessary to demonstrate that the putative

                                  11   class is so numerous so as to render joinder impracticable[,] … [j]oinder has been deemed

                                  12   impracticable in cases involving as few as 25 class members[.]” Breeden v. Benchmark Lending
Northern District of California
 United States District Court




                                  13   Grp., Inc., 229 F.R.D. 623, 628-29 (N.D. Cal. 2005) (internal citations omitted) (finding joinder

                                  14   was impractical where there were over 236 members in the putative class).

                                  15          Fuentes argues there are approximately 171,877 putative class members and estimates the

                                  16   subclass would consist of about 90% of those individuals. Fuentes draws that figure from DISH’s

                                  17   responses to an interrogatory that asked for its “best estimate” of the number of putative class

                                  18   members. (Conn Decl., ¶¶ 2-3, Exs. A, B.) Using the definition set forth in the SAC, DISH

                                  19   responded it could not ascertain the total number of class members. It did state that

                                  20   “approximately 171,877 California consumers activated service following a phone conversation

                                  21   on a DISH Spanish-language hotline between March 1, 2012 and June 30, 2020.” (Conn Decl.,

                                  22   Ex. B, DISH Supp. Resp. to Interrogatory No. 1.) DISH correctly notes that this figure only

                                  23   addresses the first part of each proposed class.

                                  24          DISH does not proactively provide its customers with paper copies of agreements,

                                  25   including Spanish translations, but it will provide a paper copy – in English or in Spanish – upon

                                  26   request. (Casados Depo. at 106:13-16, 116:16-117:7.) In addition, the record shows that DISH

                                  27   provides cancellation notices required by the HSSA for a limited number of contracts. (Conn

                                  28
                                                                                           6
                                         Case 4:16-cv-02001-JSW Document 154 Filed 06/24/21 Page 7 of 10




                                   1   Decl., ¶ 2, Ex. A.) In light of Fuentes’ theory of liability, the Court concludes he has met his

                                   2   burden to show the class and the subclass are sufficiently numerous.

                                   3           2.      Commonality.
                                   4           The commonality requirement under Rule 23 is satisfied if “there are questions of law or

                                   5   fact common to the class,” Fed. R. Civ. P. 23(a)(2), and the Ninth Circuit has construed this factor

                                   6   permissively. See, e.g., Hanlon, 150 F.3d at 1019. “[A] common contention need not be one that

                                   7   ‘will be answered, on the merits, in favor of the class.’” Stockwell v. City & Cty. of San

                                   8   Francisco, 749 F.3d 1107, 1112 (9th Cir. 2014) (quoting Amgen, 568 U.S. at 459). Rather, a

                                   9   common question “must be of such a nature that it is capable of classwide resolution - which

                                  10   means that determination of its truth or falsity will resolve an issue that is central to the validity of

                                  11   each one of the claims in one stroke.” Wal-Mart, 564 U.S. at 350. It also is not necessary for all

                                  12   questions of fact and law to be common in order to satisfy Rule 23. Rodriguez v. Hayes, 591 F.3d
Northern District of California
 United States District Court




                                  13   1105, 1122 (9th Cir. 2010). The purpose of the commonality requirement is (i) to ensure that

                                  14   missing putative class members are fairly and adequately represented and (ii) to facilitate practical

                                  15   and efficient case management. Id. For commonality, what matters is “the capacity of a classwide

                                  16   proceeding to generate common answers apt to drive the resolution of the litigation.” Wal-Mart,

                                  17   564 U.S. at 350 (internal quotation omitted).

                                  18           Fuentes argues that whether DISH’s contracts are made at “other than appropriate trade

                                  19   premises” and whether they qualify as retail installment contracts are a few of the type of common

                                  20   questions that will generate common answers. Fuentes also presents evidence that DISH trains the

                                  21   employees who answer calls to its toll-free lines to use a call-flow and to read certain disclosures,

                                  22   preferably verbatim, that have had no significant changes since 2012. Prospective customers

                                  23   cannot modify the terms of the disclosures and are informed they will be required to sign a

                                  24   contract at the time equipment is installed. (Vervaet Depo. at 19:3-20:16, 49:16-18, 65:2-66:24,

                                  25   66:6-16, 75:11-18; Casados Depo. at 66:8-25.) The record also shows that DISH does not

                                  26   proactively provide Spanish speaking customers with a translation of its contracts before they are

                                  27   executed. Contrary to DISH’s arguments, the Court concludes this testimony supports Fuentes’

                                  28   argument that common policies and practices exist.
                                                                                           7
                                           Case 4:16-cv-02001-JSW Document 154 Filed 06/24/21 Page 8 of 10




                                   1           DISH’s remaining arguments on commonality focus on why Fuentes cannot prevail on the

                                   2   merits of the claims, but the Court must consider the merits of the claims to consider whether there

                                   3   is, for example, “a common practice that could affect the class as a whole.” Ellis v. Costco

                                   4   Wholesale Corp., 657 F.3d 970, 983 (9th Cir. 2011) (emphasis in original) (concluding district

                                   5   court failed to engage in rigorous analysis to determine if evidence could show commonality in

                                   6   claims of gender discrimination). DISH’s arguments do not demonstrate that the asserted problem

                                   7   “‘exhibits some fatal dissimilarity’ among class members that would make use of the class-action

                                   8   device inefficient or unfair. … Instead, what [DISH] alleges is a fatal similarity - an alleged failure

                                   9   of proof as to an element of [Fuentes’] cause[s] of action. Such a contention is properly addressed

                                  10   at trial or in a ruling on a summary-judgment motion. The allegation should not be resolved in

                                  11   deciding whether to certify a proposed class.” Amgen, 568 U.S. at 470.

                                  12           The Court concludes Fuentes has met his burden on the commonality factor.
Northern District of California
 United States District Court




                                  13           3.     Typicality and Adequacy.
                                  14           DISH also argues that Fuentes is neither a typical nor an adequate class representative.

                                  15   “Typicality refers to the nature of the claim or defense of the class representative and not on facts

                                  16   surrounding the claim or defense.” Hunt v. Check Recovery Sys., Inc., 241 F.R.D. 505, 510 (N.D.

                                  17   Cal. 2007) (citing Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992)).

                                  18   “[R]epresentative claims are ‘typical’ if they are reasonably co-extensive with those of absent

                                  19   class members; they need not be substantially identical.” Hanlon, 150 F.3d at 1020. Typicality is

                                  20   “satisfied when each class member’s claim arises from the same course of events, and each class

                                  21   member makes similar legal arguments to prove the defendant’s liability.” Armstrong v. Davis,

                                  22   275 F.3d 849, 868 (9th Cir. 2001) (quoting Marisol v. Giuliani, 126 F.3d 372, 376 (2nd Cir.

                                  23   1997)). The typicality requirement is applied permissively. Hanlon, 150 F.3d at 1020.

                                  24           In order to determine whether the adequacy prong is satisfied, courts consider two

                                  25   questions. First, “[d]o the representative plaintiffs and their counsel have any conflicts of interest

                                  26   with other class members.” Staton v. Boeing, Co., 327 F.3d 938, 957 (9th Cir. 2003).4 Second,

                                  27
                                       4
                                  28          DISH has not argued that class counsel are inadequate. Based on the record presented, the
                                       Court concludes Fuentes to show counsel would adequately represent the interests of the class.
                                                                                       8
                                         Case 4:16-cv-02001-JSW Document 154 Filed 06/24/21 Page 9 of 10




                                   1   “will the representative plaintiffs and their counsel prosecute the action vigorously on behalf of the

                                   2   class?” Id. Because Fuentes is the only class representative at this time, the Court will closely

                                   3   examine DISH’s challenge to his ability to adequately represent the class. See, e.g., Tan v.

                                   4   GrubHub, No. 15-cv-05128-JSC, 2016 WL 4721439, at *2 (N.D. Cal. July 19, 2016) (citing In re

                                   5   Computer Memories Sec. Litig., 111 F.R.D. 675, 682 (N.D. Cal. 1986)).

                                   6          DISH argues Fuentes is neither a typical nor an adequate class representative because he

                                   7   admitted in his deposition that he made a contract with DISH during the phone call in August

                                   8   2015. DISH argues these admissions will prevent him from credibly arguing that class members

                                   9   did not enter into contracts until a DISH representative installed the equipment. The Court does

                                  10   not construe Fuentes’ deposition testimony that he believed he reached an agreement with DISH

                                  11   on the length of a contract to be an admission that a contract was formed during that call.

                                  12          DISH also argues Fuentes is neither a typical nor adequate class member because he is not
Northern District of California
 United States District Court




                                  13   subject to a defense that it can raise with respect to class members, i.e. that they must arbitrate

                                  14   their claim. It also argues Fuentes does not have standing to challenge the enforceability of that

                                  15   arbitration clause. The existence of an arbitration agreement that may be applicable to the putative

                                  16   class, but not to the class representative, may preclude class certification. Compare Andrews v.

                                  17   Ring, LLC, No. 20-cv-00889-RGK-SP, 2020 WL 6253319, at *3-*4 & n.1 (C.D. Cal. Sept. 17,

                                  18   2020) (finding plaintiff neither typical nor adequate where court determined he was not bound to

                                  19   arbitrate and stating that once it determined the plaintiff was not subject to agreement, the plaintiff

                                  20   “lacked standing to challenge its enforceability”), Tan, 2016 WL 4721439, at *3 (finding plaintiff,

                                  21   who opted out of arbitration agreement, did not satisfy typicality or adequacy requirements) with

                                  22   Ehret v. Uber Techs., Inc., 148 F. Supp. 3d 884, 902 (N.D. Cal. 2015) (finding that individualized

                                  23   issues would not predominate where defendant added arbitration clause to user agreement during

                                  24   class period because “it does not appear that there will need to be an individualized inquiry as to

                                  25   whether the arbitration clause is generally enforceable”). The Ninth Circuit has suggested, albeit

                                  26

                                  27   (See Conn Decl., ¶¶ 13-25; Dkt. No. 130-2, Declaration of Arthur Levy.) Bryan Kemnitzer
                                       withdrew his request to be appointed class counsel but reserved the right to ask for fees for his
                                  28   participation in this case. (See Dkt. No. 130-3, Declaration of Bryan Kemnitzer.)

                                                                                          9
                                           Case 4:16-cv-02001-JSW Document 154 Filed 06/24/21 Page 10 of 10




                                   1   in an unpublished opinion, that it would be an abuse of discretion to certify a class that consisted

                                   2   of persons who signed arbitration agreements including class action waivers and those who did

                                   3   not. See Avilez v. Pinkerton Gov’t Servs., 596 Fed. Appx. 579 (9th Cir. 2015).

                                   4           By virtue of the Arbitration Ruling, Fuentes is not required to arbitrate his claims. The

                                   5   arbitrator’s primary ruling that the clause is not enforceable under McGill is a legal ruling based

                                   6   on the express terms of the arbitration clause and did not depend on any of the factual

                                   7   circumstances that DISH argues are unique to Fuentes. Although the Court agrees that resolution

                                   8   of that issue would not overwhelm the litigation, as the court concluded in Ehret, Fuentes does not

                                   9   seek relief under Rule 23(b)(3). Therefore, this case is unlike Ehret because predominance is not

                                  10   an issue. Fuentes has not provided the Court with a persuasive argument, or authority, that he, as

                                  11   someone not bound to arbitrate, continues to have a legal interest in arguing the arbitration clause

                                  12   is not enforceable against absent class members.5 The Court concludes that prevents him from
Northern District of California
 United States District Court




                                  13   meeting his burden to satisfy Rule 23(a)’s typicality and adequacy factors. See, e.g., Ring, 2020

                                  14   WL 6523319, at *3-4; Tan, 2016 WL 4721439, at *2; cf. Berman v. Freedom Financial Network,

                                  15   LLC, 400 F. Supp. 3d 964, 984-88 (N.D. Cal. 2019) (denying motion for class certification

                                  16   without prejudice where court found plaintiff neither typical or nor adequate representative based

                                  17   on defense that would not be applicable to other class members).

                                  18           Accordingly, the Court DENIES Fuentes’ motion for class certification.

                                  19                                             CONCLUSION

                                  20           For the foregoing reasons, the Court DENIES Fuentes’ motion for class certification.

                                  21           IT IS SO ORDERED.

                                  22   Dated: June 24, 2021

                                  23                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27
                                       5
                                  28          It does not appear that the Ehret court was called upon to consider whether the plaintiff
                                       could effectively argue the arbitration clause was not enforceable on behalf of the proposed class.
                                                                                        10
